internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 2-plr-102678-02 date date legend distributing controlled_corporation x country a entity country a sub country b sub country c sub country d sub country e sub country f sub country g sub country h sub country i sub plr-102678-02 country j sub country j branch country k branch country l sub business a business b business c state x country a country b country c country d country e country f country g country h country i country j country k country l plr-102678-02 country m a b c d e dear this is in response to your authorized representative’s letter dated date requesting rulings on behalf of distributing with respect to a proposed transaction additional information was received in letters dated date date date date and date the material information submitted is summarized below distributing is a publicly traded state x corporation engaged directly and through subsidiaries in business a and business b which includes business c distributing is the common parent of an affiliated_group_of_corporations filing a consolidated_return on the basis of a fiscal_year ending september distributing previously received a private_letter_ruling dated date the prior ruling relating to a proposed spin- off of distributing’s business b business distributing no longer intends to spin off business b other than business c as discussed below it does still intend to separate business b other than business c from business a by dropping business a to a subsidiary the stock of which will be distributed to distributing shareholders that proposed transaction has been delayed immediately prior to the distribution of the controlled stock as described below distributing will have outstanding approximately a shares of common_stock and b shares of preferred_stock each outstanding share of distributing common_stock also evidences one preferred share purchase right that is a right to purchase a fraction of a share of distributing preferred_stock upon the occurrence of certain specified triggering events financial information has been received indicating that business a the business b sectors other than business c and business c have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five fiscal years plr-102678-02 in order to facilitate a business combination of business c through a merger with corporation x a corporation unrelated to distributing and in order to allow both distributing and corporation x to focus more efficiently on the development of their respective businesses distributing proposes the following series of transactions distributing has formed a subsidiary_corporation controlled distributing will contribute its business c assets including the stock of certain subsidiaries to controlled the contribution distributing will distribute on a one-for-one basis all the shares of controlled to the distributing shareholders the distribution except for a small number of controlled shares to be retained by distributing the retained shares as described below controlled will merge into corporation x in a transaction intended to qualify under sec_368 of the code the merger with corporation x surviving the merger in the merger each controlled shareholder will receive c shares of corporation x stock in exchange for one share of controlled stock cash will be paid in lieu of fractional shares of corporation x in the merger the corporation x shareholders will acquire less than of the combined voting power and less than of the total value of the merged company in the merger following the distribution distributing will retain no more than d of the controlled shares the retained shares in order to permit distributing to deliver both distributing shares and corporation x following the merger shares at such time as stock awards to the employees of distributing’s businesses other than business c vest under distributing’s performance plan distributing owns all of the interests in country a entity a country a entity that has elected classification as a disregarded_entity for federal_income_tax purposes country a entity is therefore treated as a branch of distributing country a entity owns all of the interests in country a sub a country a corporation except for e held by unrelated third-party shareholders country a sub owns both business c assets and other assets distributing plans to take the following steps to separate the business c assets from country a sub country a sub will create a new subsidiary new country a sub country a sub will contribute its business c assets to new country a sub country a sub will distribute its stock in business c sub to country a entity country a entity will distribute its stock in new country a sub to distributing distributing will contribute its stock in new country a sub to controlled distributing has actively tried to sell to a third party country b sub a first-tier distributing subsidiary engaged in manufacturing business c products and other plr-102678-02 products located in country b and certain related property directly held by distributing distributing has now decided that rather than sell country b sub and the related property to another third party distributing will sell country b sub and the related property to corporation x following the distribution and the merger in the following series of transactions distributing will transfer to corporation x the stock of country b sub and any us-based assets associated with the country b manufacturing_facility operation in exchange for a corporation x note with a face value equal to the fair_market_value of the stock and the assets transferred distributing will sell to country b sub the country b assets directly held by distributing in exchange for a country b sub note with a face value equal to the fair_market_value of the country b assets distributing will exchange the country b sub note for a corporation x note with the same face value and corporation x will contribute the country b sub note to country b sub and the note will be canceled distributing expects to recognize gains on the sales of country b sub and the related property distributing owns directly all of the stock of in the following subsidiaries country c sub a country c company state x sub a state x corporation that has business c assets in country d country e sub a country e corporation country f sub a country f company country g sub a country g company country h sub a country h company country i sub a country i corporation and country j sub a country j corporation country i sub owns all of the interests in country d sub a country d company country j sub owns all of the interests in country j branch a country j company country k branch a country k company and country l sub a country l company for federal_income_tax purposes country j branch and country k branch are disregarded entities and country l sub is a corporation country j branch also has business c assets in a branch in country m country m branch distributing plans to separate the business c assets of country d sub country f sub and country l sub in the following manner distributing will form new subsidiaries in country d country d new sub and country f country f new sub and a new branch of country j branch in country l country l branch distributing will contribute cash in the amount of the value of the non-business c assets held by country d sub country f sub and country l sub to country d new sub country f new sub and country l branch respectively country d sub country f sub and country l sub will sell their non-business c assets for cash to country d new sub country f new sub and country l branch respectively country j sub will distribute its stock in country l sub to distributing distributing will contribute its stock of country f sub country i sub which owns country d sub and country l sub to controlled plr-102678-02 distributing plans to separate the business c assets of country g sub country k branch country j branch country c sub country h sub country e sub country d sub and country m branch in the following manner distributing will form new subsidiaries in country g country g new sub country k country k new sub country j country j new sub and the united_states u s new sub distributing will contribute cash to country g new sub country k new sub and country j new sub in the amount of the wireless communications assets held by country g sub country k branch and country j branch respectively distributing will also contribute cash to u s new sub in the amount of the combined business c assets of country c sub country h sub country e sub country d sub and country m branch country g sub country k branch and country j branch will sell their business c assets for cash to country g new sub country k new sub and country j new sub respectively country c sub country h sub country e sub country d sub and country m branch will sell their business c assets for cash to u s new sub distributing will contribute all of its stock in country g new sub country k new sub country j new sub and u s new sub to controlled the transactions described in the immediately preceding six paragraphs are referred to hereinafter as the foreign restructuring transactions the following representations have been made in connection with the contribution and the distribution a b c d the retained shares are being retained to permit distributing to deliver both distributing shares and corporation x following the merger shares at such time as stock awards to the employees of distributing’s businesses other than business c vest under distributing’s performance plan the corporation x shares received by distributing in the merger for the retained shares will be disposed of as soon as the vesting period for such awards expires and in any event not later than five years after the date of the distribution the retention of the retained shares is not pursuant to a plan having as one of its principal purposes the avoidance of federal_income_tax distributing will vote the corporation x shares received in the merger in exchange for the retained shares in proportion to the votes cast by corporation x’s other shareholders a distribution of all of the stock of controlled would not be treated to any extent as a distribution of other_property under sec_356 plr-102678-02 e f g h i j k l any indebtedness owed by controlled or corporation x following the merger to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled and after the merger corporation x will each continue the active_conduct of its business independently and with its separate employees the distribution is carried out for the following business purposes to facilitate a business combination of distributing’s business c with corporation x through a subsequent merger of controlled into corporation x and to allow both distributing and corporation x to focus more efficiently on the development of their respective businesses the distribution is motivated in whole or substantial part by these corporate business purposes except for the merger there is no plan or intention by any shareholder who own sec_5 or more of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled or after the merger corporation x after the transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of dollar_figure b of revproc_96_30 except for i the merger ii the sale of country b sub and the related property to corporation x as described above and iii the proposed spin- off by distributing of business a there is no plan or intention to liquidate distributing or controlled or after the merger corporation x to merge either corporation with any other corporation or to sell or otherwise plr-102678-02 m n o p q s dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing of more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or or more of the total value of shares of all classes of distributing or controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution and the merger are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of either distributing stock or controlled stock or after the merger corporation x stock entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled or after the merger corporation x the total adjusted bases and the fair_market_value of the assets to be transferred by distributing to controlled each equals or exceeds the sum of the liabilities if any assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction except with respect to any future obligations arising out of the continuing relations described above no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock if any indebtedness is owed by controlled to distributing after the distribution of the controlled stock such indebtedness will not constitute stock_or_securities immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d plr-102678-02 t u v further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution see sec_1_1502-19 except pursuant to certain short-term transitional agreements payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 a f iii and iv neither distributing nor controlled will have been a u s real_property holding corporation usrphc at any time during the five-year period ending on the date of the distribution and none of distributing controlled nor to the best of distributing’s knowledge corporation x will be a usrphc immediately after the distribution the following representation has been made in connection with the merger w the payment of cash in lieu of fractional shares of controlled in the merger is solely for the purposes of avoiding the expense and inconvenience to corporation x of issuing fractional shares and does not represent separately bargained-for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock based solely on the information submitted and the representations made we have concluded that the transfer by distributing to controlled of the assets as described above followed by the pro_rata distribution of all its controlled stock other than the retained shares as described above is a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of its business c assets including certain stock to controlled in exchange or constructive exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and b and a plr-102678-02 no gain_or_loss will be recognized by controlled on the receipt of the assets described above in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the exchange described above increased by the gain if any recognized by distributing sec_362 the holding_period of each asset received by controlled will include the period during which such asset was held by distributing before the contribution sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all the controlled stock other than retained shares as described above to the distributing shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing and the controlled stock in the hands of the distributing shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock held by the distributing shareholders immediately before the distribution allocated in accordance with sec_1_358-2 of the regulations sec_358 the holding_period of the controlled stock received by the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 proper allocation of earnings_and_profits will be made between distributing and controlled under a of the regulations sec_312 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement i that have arisen or will arise for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 plr-102678-02 assuming the merger qualifies as a reorganization under sec_368 the payment of cash in lieu of fractional share interests in corporation x will be treated for federal_income_tax purposes as if the fractional shares were issued as part of the exchange and then were redeemed by corporation x the cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 provided that the fractional share interest is a capital_asset in the hands of the exchanging shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of sec_1221 and sec_1222 no opinion has is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion has been requested and none is expressed as to the qualification of the merger under sec_368 of the code further no opinion is expressed regarding the international tax consequences of the transactions including a the application of sec_482 to any of the taxable asset transfers involving the foreign restructuring transactions b the consequences under sec_367 in respect of any of the foreign restructuring transactions c the applicability of sec_1503 to any dual_resident_corporation that is no longer a member of the distributing consolidated_group by reason of the distribution or that is involved in a putative triggering event in connection with any internal restructuring transaction d whether any or all of the above-referenced foreign_corporations are passive foreign investment corporations within the meaning of sec_1297 of the code if it is determined that any or all of the above-described foreign_corporations are passive foreign investment corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by the signature of an plr-102678-02 appropriate party under penalties of perjury this office has not verified any of the materials submitted in support of the ruling_request the taxpayer as part of the audit process may be required to verify the information representations and other data provided this letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________________________ charles m levy reviewer branch office of associate chief_counsel corporate cc
